ON REHEARING.
In deference to counsel, I have made, on application for rehearing, further examination as to the service of process in this case. Where a statute allows service in any other mode than by actual personal service, it is called substitutionary or constructive service, and the return must show “on its face all the circumstances which authorize this manner of service” (22 Am. & Eng. Enc. Law, 182); otherwise, judgment by default is null (4 Minor, Inst, [2d Ed.] 533; Id. [3d Ed.] 646). As to corporations, they not being persons, the statute designates officers for service; and the statute must be strictly followed, else judgment by default is null. 4 Minor, Inst.,648; 6 Thomp. Corp , § 7503. “The sheriff’s return should show clearly upon what officer or agent service was made, and the character of the officer or agency; * * * and, if the return fails to show that the service was upon the identical agent provided by statute, or at the place provided, itis insufficient.” 22 Am. & Eng. Enc. Law, 184. The return must set out all the facts, so the court may judge of the sufficiency of *390the service. Hodges v. Hodges, 71 Am. Dec., 388. I had the authorities strict on this point, because legal notice lies at the bottom of every suit to make judgment good. In Dickerson v. Railroad Co., 43 Kan., 702, (23 Pac. 936), a return that service was by “delivering á copy thereof to Mr. Fish, agent of the within railroad company,” was held bad, “as it contained no description or hint of the character of the agency.” The court quoted a former case, saying it did not show service on any person named as service agent appointed under statute to accept service, and saying: “For aught that appears, said March may have been an agent to purchase coal or transact any temporary business. * * *” A statute allowed service on “the nearest station or freight agent,” and a return showing service on “the nearest agent” was held bad, as it must describe the agent, in the language of the act, as “the nearest station or freight agent.” Haley v. Railroad Co., 80 Mo., 112. Where the statute allowed service'on a “regular ticket or freigiit agent,” a return not showing that the agent was a “regular” one was held bad in Tallman v. Railroad Co., 45 Fed., 156. In Railway Co. v. Hant, 39 Mich., 469, the statute allowed service on a “general-or special agent” of a corporation, and a return of service on “agent of within-named defendant” was held bad. Judge Cooley asked: “What sort of an agent? Was he an agent to buy wood, or employ switchmen, or keep cattle off the track, or what was his agency?” “Service must be on the identical agent provided by the statute,” says Great West Min. Co. v. Woodmas of Alston Mm. Co., (Colo. Sup.) 13 Am. St. Rep., 204 (s. c. 20 Pac., 771). The return must state al facts to make it good, and where it departs from the statute everything is inferred against it which such departure warrants. Bank v. Suman, 79 Mo., 531, 97 Am. Dec. 280, note; 22 Am. & Eng. Ene. Law, 183. Hence, in this case we can fairly infer that Paul may have been an attorney in fact for other purposes than to accept service. Counsel cite Wagon Co. v. Peterson, 27 W. Va., 314, where the service was on the “lawful attorney” of a foreign insurance company. The court held it prima facie good to prevent a judgment being regarded null and void, but did not say that, if objected to before the judgment became *391final, or by motion to'set it aside for want of legal service, it would be good. Here it is on motion to set aside the judgment before it became final. And observe in that case the service was. on a “lawful attorney,” which imported perhaps one appointed by law, like “state agent,” in Stone v. Insurance Co., 78 Mo., 655, while “agent” was not good in Gales v. Tuslen, 89 Mo., 19, (14 S. W. 827); but in this case it is “attorney in fact and of record,” — not saying “lawful,” not importing one appointed under the statue. The words “of record” do not help, because no law required the appointment to be recorded. The service is simply and only on an attorney in fact, and it' thus plainly falls under the law above that, unless the agency is defined, the service is bad.
Counsel urge that defendant appeared, not to take advantage of defective return', but to set aside judgment, and thus waived the defective return. If it had done so before trial and judg-ment, this would be so. Mahany v. Kephart, 15 W. Va., 609. But defendant had to get rid of the judgment before it could attack the process. It should have pointed out this defect, and thus given opportunity to the other side to amend it. But I do not consider this a waiver, as the plaintiff is bound to see that his process is right. After a judgment is final, such defect is availed of by motion to reverse, assigning it as error. But before the judgment is final, it strikes me that, on a motion to set aside the judgment, defendant is entitled to the benefit of the objection, — any defect in the record. I know that for defective service a judgment by default at common law is reversible by writ of error, and not by motion, and the writ and return are part of the record. Capehart v. Cunningham, 12 W. Va., 750; Nadenbush v. Lane, 4 Rand. 413; Midkiff v. Lusher, 27 W. Va., 439.
Counsel still insist that there is . no bill of exceptions, because the record 'does not note it. I have shown above that it does. But suppose it does not. The order itself is sufficient to present the grounds of new trial without bill exceptions, as it states that defendant moved the court to set aside verdict and judgment because contrary to evidence and law, and that defendant was taken by surprise» as it did not know of the pendency of the suit, and in sup*392port of its motion filed its petition and specified affidavits; and then it says that, “after considering- the affidavits aforesaid in support of said motion to set aside said verdict and judgment, and grant a new trial, the court overruled said motion and refused to set aside said verdict and judgment and grant a new trial, to which ruling the defendant objected and excepted, and prayed that said exception be signed, sealed, and saved to it; which is done.” This shows the motion, and its grounds, the documents read, the action of the court, and objection and exception thereto, and the declaration of the court that such objection and exception be saved to it. What more is needed? A bill of exceptions would show no more. This is sufficient without a bill of exceptions. Hughes v. Frum, 41 W. Va., 445, (23 S. E. 604); Perry v. Horn, 22 W. Va., 381; Mitchell v. Baratta, 17 Grat., 445.
Another reason for granting a new trial, as I am clearly of opinion upon further consideration, is surprise. An attorney had been the general counsel for the company, and after the loss by fire for which this suit is brought acted for the company in the matter. When the case was called, this attorney stated to the court that he desired to make a statement to place himself right before the court and bar; that he did not appear for the company; that he had performed service for it, at an agent’s request, in the matter of this loss, aud a disagreement arose between him and the agent as to the amount of pay for services, which was compromised, and he retired from the company’s service; and further stated that he did not understand why defendant was not appearing, and he was satisfied that there must be something wrong,' and asked the court to continue the case to a later day of the term, so that he could telegraph the company as to the situation, and he was afraid the company was depending on him, and was satisfied the company did not know of the pendency of the suit; but the plaintiff pressed a trial. He did telegraph, and was answered by the agent, “No notice of suit ever served on me,” as did the general office also, and was requested to defend the suit; but the verdict and judgment had been rendered. This attorney swears that he has no doubt, from the letters, papers, etc., that the companywas *393ignorant of the suit. The company took prompt steps, but it was too late. This appeals strongly for a new trial. The defendant has, as a matter of fact, never had a trial, and we ought to lean in favor of giving it one, as it is not a decision final in its favor, but only accords it what it should have, — a fair trial. We think that the court should have allowed a few days’ time to notify the company. No longer time was asked.

Reversed.